DETAILED ACTION
This is in response to applicant's communication filed on 10/08/2019, wherein:
Claim 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 8-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nunnink (US 20140183264 A1) in view of Havens et al. (US 20110089245 A1).

Regarding claim 1, Nunnink discloses a machine vision method comprising: 
capturing, via an imaging assembly, an image of an object appearing within a field of view (FOV) of the imaging assembly (Fig. 7 step 710 and par. 0042 disclose acquiring image including the barcode information as shown in Fig. 1-2 and par. 0025-0027); 
recognizing, via a controller, the object as a focus adjustment trigger, the focus adjustment trigger operative to trigger an adjustment of at least one focus parameter associated with the imaging assembly (Fig. 7 step 720 and par. 0042 disclose focus adjustment trigger based on adjusting parameter of imaging device as described in Fig. 6 and par. 0038-0040); 
adjusting the at least one focus parameter based at least in part on the object (Fig.7 step 720 and par. 0042 – “the processor performs the focus process (640 in FIG. 6) to determine whether the image is sufficiently resolved (step 720). If the image is sufficiently resolved (for example, a symbol can be decoded), then decision step 730 allows focus to be set at the current setting (step 740)”); 
(Fig. 7 step 740 and par. 0042 – “If the image is sufficiently resolved (for example, a symbol can be decoded), then decision step 730 allows focus to be set at the current setting (step 740)”); and 
responsive to the locking of the at least one focus parameter, capturing, via the imaging assembly, at least one subsequent image of an object of interest (Fig. 7 step 740 to step 710 and par. 0042 disclose obtaining image of symbol for decoding using the maintained focus of step 740).
However, the reference is silent on details about the object is an indicia.
Havens discloses method and apparatus for with focus element for reading decodable indicia (abstract and par. 0022-0028 disclose indicia reading with variable focus element).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Nunnink, and have utilize image capturing apparatus utilized to capture decodable indicia, as taught by Havens because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to decode information on a proper focused indicia.

Regarding claim 2, the combined teaching of Nunnink and Havens discloses the machine vision method of claim 1, wherein the duration extends until a subsequent indicia appears within the FOV of the imaging assembly, and wherein the subsequent indicia is recognized as another focus adjustment trigger for another object of interest (Nunnink – Fig. 6 discloses process of autofocus and locking focus on an object, which is obvious that the focus can be maintain for a duration until the process is repeated for another object; Havens – abstract and par. 0022-0028 disclose indicia reading with variable focus element. The combined teaching is obvious for the same reason recited in claim 1).

Regarding claim 3, the combined teaching of Nunnink and Havens discloses the machine vision method of claim 1, further comprising determining, via the controller, a focus distance to an imaging plane based at least in part on the indicia, wherein the adjusting the at least one focus parameter includes the adjusting the at least one focus parameter based at least in part on the focus distance (Havens - par. 0035, 0043, and 0067 disclose changing focus distance. The combined teaching is obvious for the same reasons as in claim 1).

claim 8, the combined teaching of Nunnink and Havens discloses the machine vision method of claim 1, wherein adjusting the at least one focus parameter based at least in part on the indicia includes focusing, via an autofocus module, the imaging assembly on the indicia (Nunnink - Fig.7 step 720 and par. 0042 – “the processor performs the focus process (640 in FIG. 6) to determine whether the image is sufficiently resolved (step 720). If the image is sufficiently resolved (for example, a symbol can be decoded), then decision step 730 allows focus to be set at the current setting (step 740)”).

Regarding claim 9, the combined teaching of Nunnink and Havens discloses the machine vision method of claim 1, further comprising: further adjusting the at least one focus parameter based at least in part on the indicia; locking the further adjusted at least one focus parameter such that the further adjusted at least one focus parameter remains unaltered for another duration; and responsive to the locking of the further adjusted at least one focus parameter, capturing, via the imaging assembly, at least one additional subsequent image of another object of interest (Nunnink - Fig. 7 step 730-740-710 and par. 0042).

Regarding claim 10, the scope and content of the claim recites a machine vision system (Nunnink - Fig. 6) comprising: an imaging (Nunnink - Fig. 4-5, Fig. 6 lens assembly 150); one or more processors; and a non-transitory machine-readable memory storing machine-readable instructions that, when executed by the one or more processors (Nunnink - Fig. 6 – vision processor 136 and par. 0055), cause the machine vision system to perform the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 11, the scope and content of the claim recites a machine vision system for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 12, the scope and content of the claim recites a machine vision system for performing the method of claim 3, therefore, being addressed as in claim 3.

Regarding claim 17, the scope and content of the claim recites a machine vision system for performing the method of claim 8, therefore, being addressed as in claim 8.

Regarding claim 18, the scope and content of the claim recites a machine vision system for performing the method of claim 9, therefore, being addressed as in claim 9.

Regarding claim 19, Nunnink discloses a machine vision system (Fig. 6) comprising: an imaging sensor configured to capture an image of an object appearing within a field of view (FOV) of the imaging sensor (Fig. 1 and Fig. 6 disclose sensor 138); 
a first processor (Fig. 6 – vision processor 136) configured to recognize the object as a focus adjustment trigger (Fig.7 step 720 and par. 0042 disclose focus adjustment trigger based on adjusting parameter of imaging device as described in Fig. 6 and par. 0038-0040); and, 
responsive to the recognition of the object as the focus adjustment trigger, determine at least one focus parameter based on the indicia responsive to recognition (Fig.7 step 720 and par. 0042 – “the processor performs the focus process (640 in FIG. 6) to determine whether the image is sufficiently resolved (step 720). If the image is sufficiently resolved (for example, a symbol can be decoded), then decision step 730 allows focus to be set at the current setting (step 740)”); and 
a second processor (Fig. 6 – focus process 640) configured to adjust at least one focus element according to the at least one focus parameter (Fig.7 step 720 and par. 0042 – “the processor performs the focus process (640 in FIG. 6) to determine whether the image is sufficiently resolved (step 720). If the image is sufficiently resolved (for example, a symbol can be decoded), then decision step 730 allows focus to be set at the current setting (step 740)”) and lock the at least one focus parameter such that the at least one focus parameter remains unaltered for a duration (Fig. 7 step 740 and par. 0042 – “If the image is sufficiently resolved (for example, a symbol can be decoded), then decision step 730 allows focus to be set at the current setting (step 740)”), wherein responsive to the locking of the at least one focus parameter, capturing with the imaging sensor at least one subsequent image of an object of interest (Fig. 7 step 740 to step 710 and par. 0042 disclose obtaining image of symbol for decoding using the maintained focus of step 740).
However, the reference is silent on details about the object is an indicia.
Havens discloses method and apparatus for with focus element for reading decodable indicia (abstract and par. 0022-0028 disclose indicia reading with variable focus element).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Nunnink, and have utilize image capturing apparatus utilized to capture decodable indicia, as taught by Havens because doing so would apply a known technique to a known device (method, or product) ready for 

Regarding claim 20, the combined teaching of Nunnink and Havens discloses the machine vision system of claim 19, wherein the first processor determines the at least one focus parameter based on the indicia by determining a focus distance based at least in part on the indicia, and determining the at least one focus parameter based at least in part on the focus distance (Havens - par. 0035, 0043, and 0067 disclose changing focus distance. The combined teaching is obvious for the same reasons as in claim 1).

Allowable Subject Matter
Claim 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643